Exhibit 10.1

FINAL FORM

 

J. CREW GROUP, INC.
2019 SPECIAL BONUS PLAN

Section 1.  Purpose

The purpose of the Special Bonus Plan (the “Plan”) is to promote the interests
of J. Crew Group, Inc. and its subsidiaries (the “Company”) by providing select
associates of the Company with employment retention incentives.

Section 2.  Administration

(a)The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company.

(b)The Committee may, subject to the provisions of the Plan, establish, adopt or
revise rules and regulations relating to the Plan or take such actions as it
deems necessary or advisable for the proper administration of the Plan.  The
Committee shall have the authority to interpret the Plan in its absolute
discretion.  Each interpretation made or action taken by the Committee pursuant
to the Plan shall be final and conclusive for all purposes and binding upon all
Participants (as defined in Section 3) or former Participants and their
successors in interest.  The Committee may request advice or assistance or
employ such persons (including, without limitation, legal counsel and
accountants) as it deems necessary for the proper administration of the Plan.

(c)Neither the Committee nor any member of the Committee shall be liable for any
act, omission, interpretation, construction or determination in connection with
the Plan made in good faith, except for willful misconduct or as expressly
provided by statute, and the members of the Committee shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law.

Section 3.  Eligibility

Awards may be granted only to associates of the Company who are selected for
participation in the Plan by the Committee.  A qualifying associate selected by
the Committee to participate in the Plan shall be a “Participant” in the Plan.
Participation in the Plan shall be in addition to participation, if any, in the
Company’s Annual Incentive Plan.  

Section 4.  Special Bonus and Payment

(a)The maximum aggregate amount available for payment as Bonus Amounts hereunder
shall be five million dollars ($5 million).

(b)Each Participant shall be eligible to receive the grant of a special bonus
equal to a percentage of such Participant’s base salary, as determined by the
Committee in its sole discretion.  Except as otherwise provided in the Award,
such amount shall be earned in two equal installments on each of the last day of
the Company’s fiscal year within which the Grant Date occurs, and the date that
is the last day of the sixth month of the subsequent fiscal year following

 

--------------------------------------------------------------------------------

 

the Grant Date, provided that with respect to each installment, the Participant
remains in continued employment with the Company from the Grant Date through the
applicable date each installment is earned (each a “Vesting Date”).  

(c)Unless otherwise provided in the Award, payments of Bonus Amounts under this
Plan shall be paid to the Participant as soon as reasonably practicable
following the applicable Vesting Date, and in no event later than 30 days
thereafter.

Section 5.  Definitions

As used herein, the following terms shall have the meanings set forth below:

(a)“Award” means the grant of a special bonus pursuant to the terms of the Plan.

(b)“Bonus Amount” means the amount payable in respect of an Award, in accordance
with Section 4(b) herein.  

(c)“Code” means the U.S. Internal Revenue Code of 1986, as amended.

(d)“Grant Date” shall have the meaning set forth in the Participant’s Award.

Section 6.  Miscellaneous Provisions

(a)No Rights to Awards or Continued Employment.  No associate of the Company
shall have any claim or right to receive Awards under the Plan.  Neither the
Plan nor any action taken under the Plan shall be construed as giving any
associate any right to be retained by the Company in any capacity.

(b)No Limits on Other Awards and Plans.  Nothing contained in this Plan shall
prohibit the Company from establishing other special awards or incentive
compensation plans providing for the payment of incentive compensation to
associates of the Company, including any Participants.

(c)Withholding Taxes.  The Company shall deduct from all payments and
distributions under the Plan any required federal, state or local governments
tax withholdings.

(d)Unfunded Status of Plan.  The Company shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under the Plan.  To the extent any person acquires any rights to
receive payments hereunder from the Company, such rights shall be no greater
than those of an unsecured creditor.

(e)Effective Date; Amendment.  The Plan is effective as of April 11, 2019.  The
Committee may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part.

(f)Governing Law.  The Plan and the rights of all persons under the Plan shall
be construed and administered in accordance with the laws of the State of New
York without regard to its conflict of law principles.

-2-

--------------------------------------------------------------------------------

 

(g)Code Section 409A.  Each Award is intended not to be subject to Section 409A
of the Code (“Section 409A”) by reason of being a short-term deferral and shall
be interpreted accordingly.  In the event any of the compensation or benefits
provided to a Participant pursuant to this Plan would result in a violation of
Section 409A (including any regulations promulgated thereunder), the Company
will use its reasonable best efforts to amend the Plan in the least restrictive
manner necessary in order, where applicable (i) to ensure that such compensation
is not considered “nonqualified deferred compensation” for purposes of Section
409A, or (ii) to comply with the provisions of Section 409A, in each case, where
possible, without any diminution in the value of the compensation or benefits to
be paid or provided to the Participant pursuant to this Agreement; provided,
however, that nothing in this Agreement shall require the Company to provide any
gross-up or other tax reimbursement to a Participant in connection with any
violation of Section 409A or otherwise.

 

-3-